Citation Nr: 1518289	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  04-11 913A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right hip disorder as secondary to service-connected right and left knee disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to September 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2001 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

In December 2014, the Veteran signed an expedited waiver of the 30 day waiting period.

This case was remanded in June 2007, June 2009, July 2011, November 2012, and August 2014 for further development.  The claim is now ready for disposition.

In July 2014, the Veteran filed a claim for service connection for right hand, right shoulder, and neck disabilities as secondary to his service-connected bilateral knee disability.  However, this claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ) (it appears).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action (if needed).  38 C.F.R. § 19.9(b) (2014).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

FINDING OF FACT

The competent and credible evidence fails to establish an etiological relationship between the Veteran's right hip disability and his service-connected bilateral knee disability.


CONCLUSION OF LAW

A right hip disability is not proximately due to or the result of his service-connected right or left knee disabilities.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of this appeal, the Board must explain the most recent procedural history of this case:  The Board adjudicated the issue now before it in a May 2013 decision (not before the undersigned), in which the Board granted service connection for a right knee disorder and denied service connection for a right hip disorder, secondary to left knee traumatic arthritis, on both a direct and secondary basis.  The Veteran appealed that portion of the decision that denied entitlement to service connection for a right hip disability on a secondary basis, to the U.S. Court of Appeals for Veterans Claims (Court).  In November 2013, the Court granted a Joint Motion for Partial Remand (JMR) of the Veteran and the Secretary of Veterans' Affairs (the Parties).  

In so doing, the Court vacated the May 2013 decision denying entitlement to service connection for a right hip disorder on a secondary basis and remanded the case to the Board for action consistent with JMR.  

The Parties did not contest that portion of the Board's decision that denied service connection for a right hip disability on a direct basis.

In the JMR, the Parties found the December 2012 VA medical opinion regarding the etiology of the Veteran's current degenerative joint disease (DJD) of the right hip to be inadequate.  Specifically, the VA examiner, in addressing secondary service connection, did not address whether the Veteran's currently diagnosed DJD of the right hip was aggravated beyond its natural progression by his service-connected left or right knee disability.  Accordingly, in August 2014 the Board again remanded the claim for a VA medical opinion that addressed the theory of aggravation.

In the instant decision, the Board endeavors to address precisely what the Parties found deficient in the now vacated May 2013 Board decision.  The Board has left essentially unchanged those parts of the previous decision (for example the due process section and the recitation of facts, for which no problems were indicated) that the Parties did not address in the JMR.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2014).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. Id. 

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).
The Veteran contends that his service-connected bilateral knee disability caused his right hip disability.  Specifically, he has alleged that instability related to his left knee disorder caused a fall and resulted in his right hip disorder.  In accordance with the JMR, the Board will only consider whether service connection for a right hip disability is warranted on a secondary basis.

In that regard, on August 2011 VA orthopedic examination, the Veteran presented with a history of a fall in the 1980s at which time his left knee gave out causing him to fall down some stairs and injury his right hip.  After a thorough examination, the examiner diagnosed right hip internal derangement.  The examiner opined that it was  less likely than not (less than a 50 percent probability) that the Veteran's right hip disability was proximately due to or the result of his service-connected (left knee) condition.  The examiner noted that the Veteran's right hip pain and subsequent replacement could simply be the result of degenerative changes to his hip as he did not have hip pain until approximately 20 years after his left knee surgery.  

The examiner further opined that DJD was very common in the normal population and the Veteran appears to be genetically prone to DJD in his joints as he had more than one joint involved.

A July 2012 VA orthopedic examiner noted that the evidence supporting the contention that arthritis in one joint precipitated arthritis in another joint remained tenuous at best.  The evidence best supported the contention that an antalgic gait caused by an affected arthritic hip resulted in the opposite side knee experiencing increased dynamic loading, which could accelerate degenerative arthritis.  However, the examiner noted that such an antalgic gait would worsen the service-connected DJD in the left knee rather than DJD in the right knee.  The VA examiner attached two medical treatise articles in support of his opinion, including evidence that cytokines, mechanical trauma and altered genetics could play a role in osteoarthritis.

A December 2012 VA Disability Benefits Questionnaire examiner opined that it was less likely than not (less than a 50 percent probability) that the Veteran's right hip DJD requiring total hip arthroplasty was proximately due to or the result of his service-connected condition.  The examiner reasoned that this disability was likely secondary to a genetic predisposition and repetitive hip use during the Veteran's life and less likely due to the falling injury described by the Veteran (referencing the Veteran's complaints of right hip pain and tenderness for the past 10 to 11 years that began after a fall in 1980 or 1981).  The examiner further opined that it was highly unlikely that the Veteran's right hip condition was due to his status-post left medial knee meniscectomy as he was aware of no medical literature which would support such a claim.  Moreover, the examiner opined that a status-post left medial knee meniscectomy was not likely to contribute to falls or the onset of right hip DJD.

Notwithstanding the above, in accordance with the points raised by the Parties to the JMR, as previously discussed, in August 2014 the Board remanded the claim for an opinion as to whether the Veteran's right hip disability was aggravated beyond its natural progression by his service-connected left or right knee disability.

Pursuant to the Board's remand, in September 2014 an addendum opinion was obtained.  The examiner opined that the right hip DJD is not secondary to nor aggravated by his left knee DJD or meniscectomy based on the rationale that there is no objective evidence or clinical literature to support this claim that a joint with DJD can affect a contralateral joint.  The examiner further opined that the right hip DJD is not related to or aggravated by his right knee DJD based on the rationale that there is no clinical literature to support this claim.

In this regard, the Board acknowledges that as requested in the August 2014 remand, the September 2014 examiner failed to address the Veteran's lay statements regarding the progression of his DJD of the right hip or comment on whether the Veteran's statements make sense from a medical point of view, in forming the opinion (the Board must note that the concerns in this regard from the JMR is slightly uncertain). 

In this regard, it is important to note that the Veteran's concerns regarding this issue do make sense.  A service connected disability can cause another problem.  However, the critical issue in this case is not if the Veteran is making sense, but whether it is a least as likely as not (a 50% or greater chance) that one disability has caused or aggravated another.  This is essentially a medical question. 

This oversight by the examiner does not, in any way, lessen the probative value of the opinion that the Veteran's right hip disability is not aggravated by his service-connected left or right knee disabilities under Veterans Law.  Even taking into consideration of the Veteran's statement will not make DJD of the right hip medically related to the right or left knee disabilities - it's a medical question.  No one has suggested that the Veteran does not have a right hip disability.  Rather, the critical question in this case is whether the Veteran's right hip disability is etiologically related to his service-connected right or left knee disabilities.  For reasons cited above, the probative medical evidence of record does not find that the right hip disability has been aggravated by his service-connected disabilities.

The Board finds that the VA examiners' opinions, in aggregate, are highly probative as they provide detailed rationales and addressed the Veteran's complete history and primary contention concerning the etiology of his right hip disability.  In this regard, both the facts of this case and the medical opinions are of high probative value providing particularly clear and highly negative evidence against the Veteran's claim.  In sum, the examiners opined that the right hip disability is likely due to degenerative changes of the right hip, the Veteran's genetic predisposition for DJD, and repetitive use of the right hip.  Moreover, none of the clinical literature supports a finding that the right hip DJD is related to or aggravated by his right or left knee disability.

The Board finds that the claim must be denied.

The Board has taken the contention that his right hip disability was caused by either his right or left service-connected knee disabilities seriously (this was the basis of multiple Board remands in order to address this medical question).  In this regard, the Board finds that the numerous VA medical examinations and opinions, in the aggregate, provide highly probative evidence against the claim.  After reviewing the claims file, considering the Veteran's documented and reported history, and performing physical examinations, the examiners concluded that the Veteran's right hip disability was not related his service-connected bilateral knee disabilities.  In the aggregate, the examiners provided a conclusion with a sufficient rationale.  Therefore, the VA medical examinations and opinions provide probative evidence against the Veteran's claim of high probative weight.  See Nieves -Rodriguez v. Peake, 22 Vet. App. 295 (2008).   

The Board has closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the right hip disability and his service-connected bilateral knee disabilities.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of a right hip disability, diagnosed as degenerative joint disease, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection on a secondary basis and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In this case, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The RO sent the Veteran letters in July 2007 and October 2009 which informed him of all three elements required by 38 C.F.R. § 3.159(b).  Following those notices, the RO readjudicated the claim in July 2012 and September 2014 Supplemental Statements of the Case and the Veteran had a meaningful opportunity to participate in the processing of his claim, thus curing the timing defect.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  As such, the VCAA duty to notify was satisfied.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's available service treatment records, post-service VA treatment records (including those pertained pursuant to the Board's remands), records from the Social Security Administration and the Veteran's written assertions.  An April 2008 response from the VA Medical Center (VAMC) in Gainesville indicated that they did not have any retrievable records related to the Veteran. The Veteran was notified of the unavailability of these records in January 2009.  No outstanding evidence has been identified that has not otherwise been obtained.  

Next, relevant VA examinations and opinions were obtained in August 2011, July 2012, and December 2012.  Pursuant to the JMR and subsequent August 2014 remand, a September 2014 VA opinion was obtained that addressed whether the Veteran's currently diagnosed DJD of the right hip was aggravated beyond its natural progression by his service-connected left or right knee disability-an opinion that was found to be lacking in the December 2012 VA opinion obtained pursuant to the Board's November 2012 remand.  In sum, the Board finds that the examination reports and opinion show that the examiners considered the evidence of record and the reported history of the Veteran, conducted a thorough joints examination (in August 2011), noting all findings necessary for proper adjudication of the matter, and explained the rationales for the opinions offered.  Hence, the Board finds that the August 2011 VA examination and numerous VA medical opinions obtained in this case, in the aggregate, are adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes); see also Dyment v. West, 13 Vet. App. 141 (1999) (a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there is substantial compliance with the Board's remand instructions); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Another Board remand will not provide a basis to grant this claim as there is, at this point, prodigious medical evidence against the Veteran's claim.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.


ORDER

Service connection for a right hip disorder as secondary to service-connected right and left knee disabilities, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


